Case: 15-50861      Document: 00513914996         Page: 1    Date Filed: 03/16/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-50861                                FILED
                                  Summary Calendar                        March 16, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
ERIC ALAN TILLOTSON,

                                                 Plaintiff-Appellant

v.

JAMIE ESPARZA, District Attorney of El Paso County, Texas; PATRICIA
BACA, Assistant District Attorney Family Violence, County of El Paso, Texas;
COUNTY OF EL PASO,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CV-178


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *
       Eric Alan Tillotson filed in the district court a complaint alleging
violations of his Second, Fourteenth, and Fifteenth Amendment rights.
Construing the complaint as arising under 42 U.S.C. § 1983, the district court
dismissed Tillotson’s claims for failure to state a claim upon which relief may
be granted. Tillotson now appeals to this court.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50861      Document: 00513914996      Page: 2    Date Filed: 03/16/2017


                                   No. 15-50861

      On appeal, Tillotson has submitted a brief that lays out the factual
allegations of his various complaints. His brief consists of a statement of the
issues and lists of interested persons and alleged facts. He does not address
any of the reasons cited by the district court in dismissing his complaint, nor
does he provide any legal analysis or argument. Rule 28 of the Federal Rules
of Appellate Procedure requires a brief to set out the appellant’s contentions
and reasons, with citations to the authorities and portions of the record on
which the appellant relies.       Although pro se briefs are afforded liberal
construction, even pro se litigants must brief arguments in order to preserve
them. Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). Tillotson’s failure
to identify any error in the district court’s analysis constitutes a failure to brief,
and thus his claims are considered abandoned. See Brinkman v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      The judgment of the district court is AFFIRMED.




                                          2